DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responding to applicant’s amendment filed on 4/30/2021.

Response to Arguments
The objections to the claims and the 112 rejection have been withdrawn in view of applicant’s amendment and remarks.  
The Scott reference has been withdrawn in view of applicant’s amendment.
Regarding the Hiltner/Troncoso combination, applicant remarked that one of ordinary skill in the art would have not been motivated to look to Tronsoco’s non-analogous posture support brace to modify Hiltner’s arm support.  In response, both Hiltner and Troncoso inventions require shoulder support, specifically shoulder supports in both invention will bear weight on the wearer’s shoulders (Figures 4-5 in Hiltner illustrates shoulder support 22, 23 is pulled by weight of the injured arm and the abstract in Troncoso describes the cap sleeve which cradle the humeral heads so as to extend over the scapulas and down over the humerus, and such application of the cap sleeve causes the wearer’s shoulders being pulled downwardly, thereby causing the shoulder to bear weight by the downwardly pulling).  As such, one of ordinary skill in the art would have been motivated to seek Tronsoco’s three-dimensional shoulder cap for 
The non-statutory double patenting rejection remains as applicant has not filed a terminal disclaimer.

Declaration
The declaration under 37 CFR 1.132 filed 4/30/2021 is insufficient to overcome the reference applied in the rejections as set forth in the last Office action because: it states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.  Paragraph #5 and #7 in inventor’s declaration are mere statements of inventor’s opinion and have not provided evidence showing ordinary skill in endeavor are longing for such need.

Claim Objections
Claim 11 is objected to because it recites the rear should cap, applicant might have intended to recite the rear shoulder cap instead? 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21-22 reciting wherein no part of the force distribution portion is located between the user’s unsupported arm and the user’s torso, such recitations deems new matter because the originally-filed specification does not explicitly discloses no part of the force distribution portion is located between the user’s unsupported arm and the user’s torso.
Regarding claim 23 reciting wherein the force distribution portion is configured to be donned on a user while the user’s medial upper arm is in contact with the user’s lateral torso and without having to lift the medial upper arm away from the lateral torso, such recitations deems new matter because the originally-filed specification does not explicitly discloses such newly added recitations.
Regarding claim 24 reciting wherein the force distribution portion is a non-sleeved force distribution portion that is configured to encircle only a portion of the arm, such recitations deems new matter because the originally-filed specification does not explicitly discloses wherein the force distribution portion is a non-sleeved force distribution portion that is configured to encircle only a portion of the arm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-15, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hiltner (U.S. Patent No. 6,485,445) in view of Troncoso (U.S. Patent Application Publication No. US 2013/0296756 A1).
	Regarding independent claim 1, Figures 1-2 and 4 discloses appplicant’s claimed arm support (10) for transferring and supporting a force corresponding to at least a portion of the weight of a supported arm (right arm, Figure 4) of a user onto an opposite unsupported shoulder of the user when worn, the arm support (10) comprising:
a force distribution portion (12) extending from a first end portion (see interpretation in illustration) to a second end portion (see interpretation in illustration), the force distribution portion (12) includes a front shoulder cap (anterior of 22, 23) and a rear shoulder cap (posterior of 22, 23 and strip 15 ), the front cap (anterior of 22, 23) having a curved construction including a three-dimensional shape that conforms to the shoulder of the unsupported are of the user (see Figure 4), 
wherein the force distribution portion (12) configured to distribute the force to the shoulder girdle on the unsupported side of the user’s body, 

wherein the support portion first end portion is adjacent the force distribution portion second end portion (see interpretation in illustration) and the support portion second end portion (34) is configured to be adjustably couplable (26a, 27a fastening elements) to the force distribution portion first end portion.

[AltContent: textbox (a second end portion)]










Hiltner reference does not disclose the three-dimensional shape that conforms to the shoulder of the unsupported are of the user prior to being donned on the unsupported shoulder of the user.



    PNG
    media_image3.png
    339
    354
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (a front shoulder (anterior side))]







One skilled in the art would have recognized that both force distribution portions from Hilter and Troncoso are applied over the shoulder or acromio-clavicular joint.
Therefore, it would have been obvious to one skilled in the art prior to applicant’s effective filing date to construct Hilter’s force distribution portion such that it is formed of three-dimensional shape prior to being donned on the shoulder, taught by Troncoso, as the three-dimensional construction allows for proper fitting on the shoulder joint in order to evenly distribute force throughout the shoulder joint thereby to prevent unwanted straining.
Regarding claim 2, the combination of Hiltner/Troncoso, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, the front shoulder cap (anterior portion, Troncoso teaching) has a generally semi-circular shaped portion (Figure 1, Troncoco), and wherein the rear shoulder cap (posterior of 22, 23 and strip 15) has a substantially planar shape (strip 15), and wherein the three-dimensional form is configured to distribute the force evenly (Troncoso's teaching of three-dimensional shape construction is fully capable of distributing the force evenly).
Regarding claim 3, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, wherein a mid-point between the front shoulder cap and the rear shoulder cap is configured to be positioned over the anterior head of the humerus and the pectoralis muscles of the user on the unsupported side of the body of the user when supporting the opposite arm of the user (Figures 1 and 4-5, Troncoso).
	Regarding claim 4, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, Figures 1 and 4 in Hiltner further discloses wherein the force distribution portion (12) further comprises a locking element (26a, 27a, loop and hook fastening elements) proximate the force distribution portion (12) and positioned such that the locking element (26a, 27a) provides a downward force (downward force is created upon locking element 26a, 27a are locked and connected to the support portion 30) on the force distribution portion (20) to keep the force distribution in place to provide an even distribution of force through the shoulder girdle.
Regarding claim 7, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, wherein the 
Regarding claim 8, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, wherein the force distribution portion is adapted to fit distally over the deltoid muscle and the shaft of the humerus and medially over the clavicle extending across the upper trapezius muscle and the scapula of the unsupported side of the user when supporting the supported arm (Figure 1 in Troncoso illustrates the force distribution portion 12, 14 fitting distally over the deltoid muscle and the shaft of the humerus and medially over the clavicle extending across the upper trapezius muscle and the scapula of the unsupported side of the user), and wherein the three-dimensional shape is configured to distribute the force evenly (Figure 1 in Troncoso illustrates the force distribution portion 12, 14 capping over the shoulder evenly, hence distributing the force evening throughout the shoulder).
Regarding claim 9, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, the front shoulder cap has a generally semicircular shaped portion (Figure 1 in Troncoso illustrate the anterior portion of shoulder support 12, 14 is curved, in a generally semicircular shape), and wherein the rear shoulder cap has a substantially planar shape (Figure 1-2 in Troncoso illustrates the rear shoulder cap includes a rear strap 24, 24’ which upon application creates a substantially planar shape).
Regarding claim 10, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, wherein the 
Regarding claim 11, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, wherein the force distribution portion (Troncoso treaching) includes the rear should cap having a substantially planar construction (posterior of 22, 23 and strip 24, 24’ has a substantially planar shape, see Figures 1-2 in Troncoso).
Regarding claim 12, the combination of Hiltner/Troncoso, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, wherein the front shoulder cap is formed as a concave construction (Figure 1 in Troncoso illustrate the anterior portion of shoulder support 12, 14 is curved as a concave construction) and the rear shoulder cap is formed as a substantially planar construction (Figure 1-2 in Troncoso illustrates the rear shoulder cap includes a rear strap 24, 24’ which upon application creates a substantially planar construction).
Regarding independent claim 13, Figures 1-2 and 4 Hiltner discloses applicant’s claimed arm support (10) comprising:
a support portion (30) adapted to support a user’s arm against the user’s anterior torso (see Figures 1 and 4-5, Hiltner); and
a force distribution portion (12) coupled to the support portion (30), wherein the force distribution portion (12) is configured to distribute a force corresponding to a user’s supported arm onto an opposite shoulder of a user.
Hiltner reference does not disclose the force distribution portion (12) includes a front shoulder cap and a rear shoulder cap, and wherein the front shoulder cap includes a curved three-dimensional form that conforms to a shoulder of a user prior to be donned on an unsupported shoulder of a user.
However, Figure 1 in Troncoso teaches an analogous force distribution portion (10) includes a front shoulder cap (anterior side of 12, 14, see interpretation in illustration), the front shoulder cap (anterior side of 12, 14, see interpretation in illustration) including a three-dimensional shape having a curved construction including a three-dimensional shape that conforms to the shoulder of arm prior to being donned on the shoulder (paragraph 0019-0020 discloses sections 12, 14 joined together by seam 16 to create a cap 10 of three-dimensional shape to fit over the acromio-clavicular joint).



    PNG
    media_image3.png
    339
    354
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (a front shoulder (anterior side))]







One skilled in the art would have recognized that both force distribution portions from Hilter and Troncoso are applied over the shoulder or acromio-clavicular joint.
Therefore, it would have been obvious to one skilled in the art prior to applicant’s effective filing date to construct Hilter’s force distribution portion such that it is formed of three-
Regarding claim 14, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, wherein the curved three-dimensional form (Troncoco teaching) is constructed by cutouts and seams in the force distribution portion (paragraph 0019-0020 in Troncoso discloses sections 12, 14 joined together by seam 16 to create a cap 10 of three-dimensional shape to fit over the acromio-clavicular joint).
Regarding claim 15, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, wherein the force distribution portion comprises a fabric material joined at seams, wherein the seams are positioned to create the curved three-dimensional form (paragraph 0019 in Troncoso teaches force distribution portion 10 is formed of fabric material and paragraph 0019-0020 in Troncoso discloses sections 12, 14 joined together by seam 16 to create a cap 10 of three-dimensional shape to fit over the acromio-clavicular joint).
Regarding claim 18, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, wherein the force distribution portion (Troncoso teaching), includes a front shoulder cap having a baseball cap shaped construction (see Figure 1 in Troncoso) arranged to cup a front of a shoulder.
Regarding claim 19, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, wherein the force distribution portion (Troncoso treaching) includes a rear should cap having a substantially 
Regarding claim 20, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, wherein the force distribution portion (Troncoso treaching) includes the rear should cap having a substantially planar construction (posterior of 22, 23 and strip 24, 24’ has a substantially planar shape, see Figures 1-2 in Troncoso).
Regarding claims 21-22, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, wherein no part of the force distribution portion is located between the user’s unsupported arm and the user’s torso (Figures 3-4 in Hiltner illustrates the force distribution portion 22, 23 cups over the shoulder and there is no part of force distribution portion is located between the user’s unsupported arm and the user’s torso).
Regarding claim 23, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, wherein the force distribution portion is configured to be donned on a user while the user’s medial upper arm is in contact with the user’s lateral torso and without having to lift the medial upper arm away from the lateral torso (Troncoso’s food distribution 12, 14 is a cupped-shape fitting over the wearer’s shoulder, and can be donned on a user while the user’s medial upper arm is in contact with the user’s lateral torso and without having to lift the medial upper arm away from the lateral torso).
Regarding claim 24, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, wherein the .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hiltner (U.S. Patent No. 6,485,445)/Troncoso (U.S. Patent Application Publication No. US 2013/0296756 A1), in view of Jastrabek-Hart (U.S. Patent No. 6,979,303).
Regarding claim 5, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, wherein Figure 4 in Hiltner reference discloses an adjustment device (26a, 27a, 14) including :
a locking element (26a, 27a); and
an elongate adjustment member (14) having a first end portion and a second end portion opposite the first end portion, the adjustment member (14) slidably (42) couplable to the locking element (26a, 27a) between the first and second end portions of the adjustment member (14) and wherein the locking element (26a, 27a) is fixedly coupled to the force distribution portion (12). 
The combination of Hiltner/Troncosco does not disclose the second end portion of the support portion is fixedly coupled to the first end portion of the adjustment member.
However, Figure 3b in Jestrabek-Hart illustrates the second end portion of the support portion (50) is fixedly coupled to the first end portion of the adjustment member (36, Figure 3b), and wherein the locking element (46, Figure 4b) is coupled to the force distribution portion (24).

	Regarding claim 6, Hiltner/Troncoso/Jestrabek-Hart combination, presented above, discloses applicant’s claimed support device comprising all features as recited in these claims, Figure 4 in Hiltner discloses wherein the support portion (30) has a length extending from the first end portion to the second end portion of the support portion along a support axis (see interpretation in illustration), and 
wherein the adjustment member (26a, 27a, 14) has a length extending from the first end portion to the second end portion of the adjustment member along an adjustment member axis (see interpretation in illustration),

[AltContent: textbox (adjustment member axis)]








.                                                                       

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hiltner (U.S. Patent No. 6,485,445)/Troncoso (U.S. Patent Application Publication No. US 2013/0296756 A1), in view of Christensen (U.S. Patent No. 4,622,961).
Regarding claim 16, Hiltner/Troncoso combination, presented above, discloses applicant’s claimed arm support (10, Hiltner) comprising all features as recited in these claims including the support portion (30, Hiltner), including the support portion (30) extends from a first end portion (see interpretation in illustration) to a second end portion (34).

    PNG
    media_image1.png
    630
    905
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (support portion 1st end)]









The combination does not disclose the support portion (30) from a first end portion to a second end portion, the support portion further comprising:
a first layer extending from the first end portion to an overlap region; and
a hand portion having a hand portion first layer and a hand portion second layer, the hand portion first layer extending from the overlap region to the second end portion of the support portion, wherein at least a portion of the hand portion first layer overlaps with and is coupled to at least a portion of the first layer in the overlap region to form an egress opening between the hand portion first layer and the first layer, wherein the hand portion is configured to support the hand in a first position or a second position, 
wherein in the first position the back side of a user’s hand is supported by the hand portion first layer and the first layer, and
wherein in the second position, the back side of a user’s hand is supported by the hand portion second layer with the hand portion second layer disposed between the hand portion first layer and the back side of a user’s hand.
However, Figures 1-4 in Christensen teaches an analogous support portion (10) from a first end portion to a second end portion, the support portion further comprising:
a first layer (18) extending from the first end portion of the support portion to an overlap region (26); 
a hand portion (20, 22) having a hand portion first layer (22) and a hand portion second layer (20), the hand portion first layer (22) extending from the overlap region (26) to the second end portion (34) of the support portion (10), wherein at least a portion of the hand portion first layer (22) overlaps with and is coupled to at least a portion of the first layer (18) in the overlap 
wherein the hand portion (20, 22) is configured to support the hand in a first position or a second position, 
wherein in the first position the back side of a user’s hand is supported by the hand portion first layer and the first layer, and
wherein in the second position, the back side of a user’s hand is supported by the hand portion second layer with the hand portion second layer disposed between the hand portion first layer and the back side of a user’s hand (Christensen’s mitt 20, 22 is fully capable of support a person's hand in a first hand position and in a second hand position as claimed, upon cooperating elements (40, 42) unfastened from each other which allows for sleeve panel (16) to be disconnected from sleep panel (18) thereby provide clearance for the user's back of the hand to be rested upon and supported by the second layer (20) which corresponds to claimed second hand position), 
One skilled in the art would have recognized that both Hiltner and Christensen are directed to arm support.
Therefore, it would have been obvious to one skilled in the art prior to applicant’s effective filing date to modify Hiltner's arm support device, modified by Troncoso, to have a hand portion, taught by Christensen, as the hand portion feature allow for the hand to be in the natural position with respect the forearm, thereby preventing hand from dangling or deviate from the longitudinal axis of the forearm in order to prevent straining at the wrist.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed 
Claims 1-6, 8, and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12, of U.S. Patent No. 10,512,561. 

Recitations from 
U.S. Patent No. 10,512,561
Recitations from this instant application, #16,720,986


Independent claim 1 recites:

1.  An arm support for transferring and supporting a force corresponding to at least a portion of the weight of a supported arm of a user onto an opposite unsupported shoulder of the user when worn, the arm support comprising: 

     a force distribution portion extending from a first end portion to a second end portion, the force distribution portion including a front shoulder cap and a rear shoulder cap, the front shoulder cap having a curved construction 
including a three-dimensional shape that conforms to the shoulder of the unsupported arm of the user prior to being donned on the unsupported shoulder of the user, wherein the force distribution portion is configured to distribute the force to the shoulder girdle on the unsupported side of the user's body; and 

      a support portion adapted to support the user's lower arm, the support portion extending from a first end portion to a second end portion opposite the first end portion, wherein the support portion first end portion is adjacent the force distribution 
       wherein the support portion comprises: 
       a first layer extending from the support portion first end portion to an overlap region;  and a hand portion first layer extending from the 
overlap region to the second end portion of the support portion, wherein at least a portion of the first layer and at least a portion of the hand portion first layer overlap in the overlap region, wherein the first layer and the hand portion first layer define a first longitudinal side end portion and an opposite second longitudinal side end portion of the support portion, wherein the first longitudinal side end portion extends from the support portion first end portion to the support portion second end portion, and the second 
longitudinal side end portion extends from the support portion first end portion to the support portion second end portion, wherein a distance between the first longitudinal side end portion and the second longitudinal side end portion defines a width of the support portion, and wherein when worn, the support portion is configured to support a user's arm cradled in a hammock arrangement at a location in between the first longitudinal side end portion and the second longitudinal side end portion, wherein the first and second longitudinal side end portions are arranged such that a central portion of the 
first layer in between the first longitudinal side end portion and the second longitudinal side end portion is configured to cradle the arm from below with the first and second longitudinal side end portions extending upward away from 
the central portion, and wherein when worn, the user's arm is receivable and egressable through an arm egress opening defined between the first longitudinal side end portion and the second longitudinal side end portion, wherein the 
first layer and the hand portion first layer are coupled together at a first joining region located along the first longitudinal side end portion in the 





Independent claim 1:

1.    An arm support for transferring and supporting a force corresponding to at least a portion of the weight of a supported arm of a user onto an opposite unsupported shoulder of the user when worn, the arm support comprising:

a force distribution portion extending from a first end portion to a second end portion, the force distribution portion including a front shoulder cap and a rear- shoulder cap, the front shoulder cap having a curved construction including a three-dimensional shape that conforms to the shoulder of the unsupported arm of the user prior to being donned on the unsupported shoulder of the user, wherein the force distribution portion is configured to distribute the force to the shoulder girdle on the unsupported side of the user’s body; and


a support portion adapted to support the user’s lower arm against the user’s anterior torso, the support portion extending from a first end portion to a second end portion opposite the first end portion, wherein the support portion first end portion is 





Regarding claim 2, see claim 3 in U.S. Patent No. 10,512,561.
Regarding claim 3, see claim 4 in U.S. Patent No. 10,512,561.
Regarding claim 4, see claim 5 in U.S. Patent No. 10,512,561.
Regarding claim 5, see claim 6 in U.S. Patent No. 10,512,561.
Regarding claim 6, see claim 7 in U.S. Patent No. 10,512,561.
Regarding claim 8, see claim 8 in U.S. Patent No. 10,512,561.
Regarding independent claim 13, see claims 9 and 12 in U.S. Patent No. 10,512,561.
Regarding claim 14, see claim 10 in U.S. Patent No. 10,512,561.
Regarding claim 15, see claim 11 in U.S. Patent No. 10,512,561.
Regarding claims 16-17, see claim 9 in U.S. Patent No. 10,512,561.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The support portion in Christensen of U.S. Patent No. 4,622,961 does not comprise a first longitudinal side end portion extending from the support portion first end portion to the support portion second end portion; and a second longitudinal side end portion opposite the first longitudinal side end portion extending from the support portion first end portion to the support .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786